377 F.2d 556
Larry GILBERT, Trustee in Bankruptcy, for Siskin of Miami, Inc., Bankrupt, Appellant,v.MILLS FACTORS CORPORATION, Appellee.
No. 23896.
United States Court of Appeals Fifth Circuit.
June 9, 1967.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Robert R. Frank, Richard B. Marx, and Frank & Strelkow, Miami Beach, Fla., for appellant.
Herbert S. Shapiro, Murray B. Weil, Jr., Shapiro, Fried & Weil, Miami Beach, Fla., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed.